Title: From Thomas Jefferson to United States Senate, 27 December 1805
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                     Dec. 27. 1805.
                  
                  I nominate James Holmes of Georgia to be Collector & Inspector of the revenue for the district & port of Sunbury in Georgia.
                  Joseph Bromley and Thomas Hewitt of the county of Washington in Columbia, to be justices of the peace for the said county
                  
                     
                        Th: Jefferson 
                     
                     
                  
               